                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Mayo Clinic, a Minnesota Corporation, on               File No. 16-cv-03113 (ECT/KMM)
its own behalf and as a successor in interest
to Mayo Foundation,

              Plaintiff,
                                                            OPINION AND ORDER
v.

United States of America,

           Defendant.
________________________________________________________________________

Mark P. Rotatori, Jones Day, Chicago, IL; and Annamarie A. Daley, Caroline Heicklen,
and Andrew Leiendecker, Jones Day, Minneapolis, MN, for Plaintiff Mayo Clinic.

Curtis J. Weidler, Samuel P. Robins, and Eric M. Aberg, U.S. Department of Justice Tax
Division, Washington, DC, for Defendant the United States of America.


       This matter is before the Court on the motion of Plaintiff Mayo Clinic, pursuant to

Rule 59(e) of the Federal Rules of Civil Procedure, for an order clarifying the judgment

previously entered in this case on August 7, 2019. ECF No. 214. In particular, Mayo asks

the Court “to specifically state the amount of the judgment” (an amount which both Parties

and the Court understand to be $11,501,621), as well as “the interest to be awarded.” Id.

¶ 5. Defendant “does not object to the Court’s granting this Motion,” though it reserves its

appeal rights. Id. ¶ 6. The Court concludes that the Parties’ desire for clarity on this subject

constitutes a “reason that justifies relief” in the form of an amended judgment. Fed. R.

Civ. P. 60(b)(6).
       Based on the foregoing, and all of the files, records, and proceedings herein, IT IS

ORDERED THAT:

       1.     Plaintiff Mayo Clinic’s Motion To Clarify Judgment Under Rule 59(e) [ECF

No. 214] is GRANTED;

       2.     The August 7, 2019 Judgment [ECF No. 211] will be amended by replacing

paragraphs 1 through 3 of the Judgment as follows:

              a.     Plaintiff’s Motion for Summary Judgment [ECF No. 182] is

                     GRANTED;

              b.     Defendant’s Motion for Summary Judgment [ECF No. 152] is

                     DENIED;

              c.     Defendant’s Motion to Exclude Expert Testimony of Melvin Hurley

                     [ECF No. 174] is DENIED as MOOT; and

              d.     Plaintiff Mayo Clinic recover from Defendant United States of

                     America the amount of $11,501,621, together with interest as

                     provided by law.

       3.     IT IS FURTHER ORDERED AND ADJUDGED that this amended

judgment is entered nunc pro tunc as of August 7, 2019, the date on which judgment was

originally entered in this matter.

                   LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: August 29, 2019                   s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court


                                            2
